

Exhibit 10.65
TWELFTH AMENDMENT TO LEASE
This Twelfth Amendment to Lease (this “Twelfth Amendment”) is made and entered
into by and between KBSII FOUNTAINHEAD LLC, a Delaware limited liability company
(“Landlord”), as successor-in-interest to US Real Estate Limited Partnership
(“Original Landlord”), and THE UNIVERSITY OF PHOENIX, INC., an Arizona
corporation (“Tenant”), effective as of July ________, 2019 (the “Effective
Date”).
W I T N E S S E T H
WHEREAS, Landlord and Tenant are parties to that certain Fountainhead Corporate
Park Lease, dated June 29, 2009 originally entered by and between Original
Landlord and Tenant (the “Original Lease”), as amended by (i) that certain First
Amendment to Lease, dated August 11, 2009 (the “First Amendment”), (ii) that
certain Second Amendment to Lease, dated November 1, 2009 (the “Second
Amendment”), (iii) that certain Third Amendment to Lease, dated February 19,
2010 (the “Third Amendment”), (iv) that certain Fourth Amendment to Lease, dated
March 11, 2011 (the “Fourth Amendment”), (v) that certain Fifth Amendment to
Lease, dated August 3, 2011 (the “Fifth Amendment”), (vi) that certain Sixth
Amendment to Lease, dated December 22, 2011 (the “Sixth Amendment”), (vii) that
certain Seventh Amendment to Lease, dated June 1, 2012 (the “Seventh
Amendment”), (viii) that certain Eighth Amendment to Lease, dated August 18,
2017 (the “Eighth Amendment”), (ix) that certain Ninth Amendment to Lease, dated
April 2018 (the “Ninth Amendment;”); (x) that certain Tenth Amendment to Lease,
dated January 2, 2019 (the “Tenth Amendment”), and (xi) that certain Eleventh
Amendment to Lease, dated February 6, 2019 (the “Eleventh Amendment”; the
Original Lease, as so amended, being the “Lease”), pursuant to which Tenant is
currently leasing from Landlord certain real property and improvements located
at 1625 Fountainhead Parkway, Tempe, Arizona 85282 and 1601 Fountainhead
Parkway, Tempe, Arizona 85282 (collectively, the “Premises”);
WHEREAS, pursuant to that certain Sublease, dated August 12, 2014 (the “Original
Concentrix Sublease”), by and between Concentrix Corporation, a New York
Corporation (“Concentrix”), as amended by that certain First Amendment to
Sublease, dated September 11, 2014 (the “First Amendment to Concentrix
Sublease”), and that certain Second Amendment to Sublease, dated February 2015
(the “Second Amendment to Conentrix Sublease”; and together with the Original
Concentrix Sublease, and the First Amendment to Concentrix Sublease,
collectively, the “Concentrix Sublease”), Concentrix sublet a portion of the
Premises from Tenant;
WHEREAS, pursuant to that certain Consent, Recognition, Non-Disturbance and
Attornment Agreement of Landlord, dated September 11, 2014 (the “Origina1
Concentrix Consent”) by and among Landlord, Tenant and Concentrix, as amended by
that certain First Amendment to Consent, Recognition, Non-Disturbance and
Attornment Agreement of Landlord, dated March 3, 2015 (the “First Amendment to
Concentrix, Consent”; and together with the Original Concentrix Consent,
collectively, the “Concentrix Consent”), Landlord consented to Tenant subleasing
a portion of the Premises to Concentrix;
WHEREAS, pursuant to the Original Concentrix Consent, Tenant posted a letter of
credit, dated September 15, 2014 issued by JP Morgan Chase Bank, N.A. (the
“Original JP Morgan Chase
1
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



Bank Letter of Credit”), to secure the performance of certain obligations under
the Lease as more particularly set forth in the Concentrix Consent;
WHEREAS, pursuant to the First Amendment to Concentrix Consent, the Original JP
Morgan Chase Letter of Credit was amended by that certain Amendment No. 1, dated
January 28, 2015 (the “First Amendment to JP Morgan Chase Letter of Credit”);
WHEREAS, the Original JP Morgan Chase Letter of Credit, as amended by the First
Amendment to JP Morgan Chase Letter of Credit, was further amended by that
certain Amendment No. 2, dated June 22, 2016 (the “Second Amendment to JP Morgan
Chase Letter of Credit”; and together with the Original JP Morgan Chase Letter
of Credit and the First Amendment to JP Morgan Chase Letter of Credit
collectively, the “JP Morgan Chase Letter of Credit”),
WHEREAS, the JP Morgan Chase Letter of Credit was subsequently replaced with a
new letter of credit, dated January 20, 2017, issued by Bank of the West, a
California banking corporation (“BOTW”) (the “Original BOTW Letter of Credit”);
WHEREAS, pursuant to that certain Sublease, dated August 18, 2017 (the “Original
BOTW Sublease”), by and between Tenant and Bank of the West, a California
banking corporation (“BOTW”), as amended by that certain First Amendment to
Sublease, dated December 29, 2017 (the “First Amendment to BOTW Sublease”), and
that certain Second Amendment to Sublease, dated February 1, 2018 (the “Second
Amendment to BOTW Sublease”; and together with the Original BOTW Sublease, and
the First Amendment to BOTW Sublease, collectively, the “BOTW Sublease”), BOTW
sublet a portion of the Premises from Tenant;
WHEREAS, pursuant to that certain Consent, Recognition, Non-Disturbance and
Attornment Agreement of Landlord, dated August 24, 2017 (the “Original BOTW
Consent”), by and among Landlord, Tenant and BOTW, as amended by that certain
First Amendment to Consent, Recognition, Non-Disturbance and Attornment
Agreement of Landlord, dated December 29, 2017 (the “First Amendment to BOTW
Consent”), and that certain Second Amendment to Consent, Recognition,
Non-Disturbance and Attornment Agreement of Landlord, dated April 2018 (the
“Second Amendment to BOTW Consent”; and together with the Original BOTW Consent
and the First Amendment to BOTW Consent, collectively, the “BOTW Consent”),
Landlord consented to Tenant subleasing a portion of the Premises to BOTW;
WHEREAS, pursuant to the Original BOTW Consent and the Eighth Amendment, the
Original BOTW Letter of Credit was amended by Amendment No. 1, dated August 29,
2017 (the “First Amendment to BOTW Letter of Credit”), and Tenant furnished a
financial guarantee bond, dated August 21, 2017 (the “Original Surety Bond”) to
further secure certain obligations to Landlord under the Lease;
WHEREAS, pursuant to the Second Amendment to BOTW Consent and the Ninth
Amendment, the Original BOTW Letter of Credit, as amended by the First Amendment
to BOTW Letter of Credit, was further amended by that certain Amendment No. 2,
dated March 20, 2018 (the “Second Amendment to BOTW Letter of Credit”; and
together with the Original BOTW Letter of Credit, and the First Amendment to
BOTW Letter of Credit, collectively, the “BOTW Letter of


2
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



Credit”), and the Original Surety Bond was amended by Rider, dated June 8, 2018
(the “Surety Bond Rider”; and together with the Original Surety Bond,
collectively, the “Surety Bond”);
WHEREAS, pursuant to the terms of the Eleventh Amendment, the BOTW Letter of
Credit was replaced with a new letter of credit, dated February 19, 2019, issued
by UMB Bank, N.A. (“UMB”) (the “UMB Letter of Credit”);
WHEREAS, in connection with Tenant's request that Landlord release Tenant from
its obligations under the Lease with respect to the Surety Bond, Landlord and
Tenant are entering into this Twelfth Amendment in order to modify the
requirements of the UMB Letter of Credit and to release Tenant from its
obligations with respect to the Surety Bond;
WHEREAS, Landlord and Tenant desire to amend the Lease, all as more particularly
provided below.
NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, Landlord and Tenant
hereby agree that the Lease is hereby modified and amended as set forth below:
1.Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this Twelfth Amendment.
2.UMB Letter of Credit. As of the Effective Date of this Twelfth Amendment, the
UMB Letter of Credit is currently in the amount of $10,300,000.00 (the “UMB
Letter of Credit Amount”). The UMB Letter of Credit Amount is scheduled to
reduce in accordance with a reduction schedule set forth in the UMB Letter of
Credit. Tenant is requesting that Landlord release Tenant from its obligations
under the Lease with respect to the Surety Bond. As consideration for Landlord
agreeing to release Tenant from its obligations under the Lease with respect to
the Surety Bond, Tenant hereby agrees to cause UMB, on or before August 31, 2019
(the “First Amendment to UMB Letter of Credit Delivery Date”), to issue and
deposit with Landlord an amendment to the UMB Letter of Credit (the “First
Amendment to UMB Letter of Credit”) in the form attached hereto as Exhibit A,
pursuant to the terms of which the UMB Letter of Credit shall be amended to
provide that: (i) the UMB Letter of Credit Amount shall be increased to
$14,150,000.00 (the “New UMB Letter of Credit Amount”); and (ii) if Tenant is
not then in default under the terms of the Lease past applicable notice and cure
periods set forth in the Lease, the New UMB Letter of Credit Amount shall reduce
based on the following reduction schedule (which reduction schedule shall be in
lieu of the reduction schedule set forth in the UMB Letter of Credit, which such
reduction schedule shall be of no further force or effect):

Letter of Credit Adjustment DateNew UMB Letter of Credit AmountAugust 31,
2020$10,760,000.00August 31, 2021$7,330,748.00August 31, 2022$3,910,014.00



In the event the First Amendment to UMB Letter of Credit is not delivered to
Landlord on or before the First Amendment to UMB Letter of Credit Delivery Date,
this Twelfth Amendment


3
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



shall be deemed null and void. Tenant shall be obligated to reimburse Landlord,
within thirty (30) days after receipt of a written invoice, for all of its
actual out-of-pocket costs incurred in connection with this Twelfth Amendment
and the other related ancillary agreements contemplated therein.
3.Surety Bond. Subject to the delivery of the First Amendment to New UMB Letter
of Credit to Landlord in accordance with the terms of Paragraph 2 of this
Twelfth Amendment, effective as of the First Amendment to UMB Letter of Credit
Delivery Date, Tenant shall have no further obligations under the Lease with
respect to the Surety Bond, and accordingly, all references contained in the
Lease to the Surety Bond, including, without limitation, the references to the
Surety Bond contained in Paragraph 3 of the Eighth Amendment, Paragraph 3 of the
Ninth Amendment, Paragraph 13 of the Original BOTW Consent and Paragraph 8(ii)
of the Second Amendment to BOTW Consent shall be null and void and of no further
force or effect. Landlord shall, within five (5) business days of the issuance
and deposit of the First Amendment to UMB Letter of Credit with Landlord, return
the Surety Bond to Tenant.
4.Guaranty. APOLLO EDUCATION GROUP, INC., an Arizona corporation formerly known
as Apollo Group, Inc. (the “Guarantor”), executed that certain Guaranty, dated
as of June 29, 2009, in favor of Landlord under the Lease (the “Guaranty”), for
the benefit of Tenant. The effectiveness of this Twelfth Amendment shall be
subject to and conditioned upon Guarantor joining in the execution of this
Twelfth Amendment, and such execution shall evidence only: (i) the consent of
Guarantor to the terms and conditions of this Twelfth Amendment; (ii) the
agreement of Guarantor that the Guaranty is and shall remain in full force and
effect following the execution of this Twelfth Amendment; and (iii) the
liability of Guarantor under the Guaranty shall extend to and cover all of the
obligations of Tenant under the Lease, as amended by this Twelfth Amendment.
5.Brokers. Tenant represents and warrants to Landlord that it has had no
dealings with any broker or agent in connection with the negotiation or
execution of this Twelfth Amendment, and Tenant hereby agrees to indemnify and
hold Landlord harmless from and against any and all costs, expenses or liability
for commissions or other compensations or charges claimed by any broker or agent
claiming to have represented Tenant with respect to this Twelfth Amendment or
the transactions evidenced hereby.
6.Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced Lease shall remain in full
force and effect in accordance with all their respective terms and conditions.
In the event of any conflict between the terms and provisions of this Twelfth
Amendment and the terms and provisions of the Lease, the terms and provisions of
this Twelfth Amendment shall supersede and control.
7.Counterparts/Facsimile Signatures. This Twelfth Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of such counterparts shall constitute one agreement. To facilitate execution of
this Twelfth Amendment, the parties may execute and exchange facsimile
counterparts of the signature pages and facsimile counterparts shall serve as
originals.
[Signature Page Follows]


4
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Twelfth Amendment on
the dates set forth in the respective signature blocks below, to be effective
for all purposes, however as of the Effective Date.


LANDLORD:
KBSII FOUNTAINHEAD, LLC,
a Delaware limited liability companyBy:KBS Capital Advisors, LLC,
a Delaware limited liability company,
as agentBy:
/s/ Tim Helgeson
Tim Helgeson,
Senior Vice President
Date:8/6/2019
TENANT:
THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporationBy:/s/ Chris LynneName:Chris LynneTitle:Chief Financial
OfficerDate:July ___, 20198/2/2019



5
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



JOINDER
APOLLO EDUCATION GROUP, INC., an Arizona corporation, acting in its capacity as
Guarantor, join in the execution of this Twelfth Amendment to Lease for the
purposes specified in Paragraph 4 of this Twelfth Amendment to Lease.
GUARANTOR:
APOLLO EDUCATION GROUP, INC.,
an Arizona corporationBy:/s/ William MolinaName:William MolinaTitle:V.P.,
TaxDate:July ___, 20197/31/2019



6
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



Exhibit A
Form of First Amendment to UMB Letter of Credit
[see attached]


7
UOPX – Spring Center, AZ – Twelfth Amendment to Lease     EXECUTION VERSION



--------------------------------------------------------------------------------



AMENDMENT REQUEST FOR LETTER OF CREDIT



To:UMB BANK, N.A.
International Trade Services
1008 Oak Street, Kansas City, Missouri 64106Date: 07/31/19We hereby authorize
and request you to amend the following Letter of Credit: SB50656LETTER OF CREDIT
NO: SB50656IN FAVOR OF: KBSII FOUNTAINHEAD, LLCMETHOD OF DELIVERY:_X_
COURIER____ SWIFT1) INCREASE LC AMOUNT BY $3,850,000.00 TO $14,150,000.002)
REPLACE THE CURRENT REDUCTION SCHEDULING READING:REDUCTION DATENEW BALANCEAUGUST
31, 2020$7,330,748.00AUGUST 31, 2021$3,910,014.00WITH:REDUCTION DATENEW
BALANCEAUGUST 31, 2020$10,760,000.00AUGUST 31, 2021$7,330,748.00AUGUST 31,
2022$3,910,014.00OTHER INSTRUCTIONSAll other terms and conditions remain
unchanged.Debit LC fees from account _____________
THE UNIVERSITY OF PHOENIX, INC.
__________________________________
Name of Applicant
/s/ Chris Lynne
(Authorized Signature




